DETAILED ACTION
In view of the Appeal Brief filed on November 3, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaeriyama (U.S. Patent Application Publication 2017/0373676).
Claim 14:  Kaeriyama teaches an apparatus (Figures 1 and 13) comprising: 
a driver circuit (IDVC) having a driver input and a driver output; 
-30-PATENTTI-79253a first switch (TRhu of Figure 1 corresponding to TR of Figure 13) having a control terminal and a first and second current terminals, the control terminal (PN2) coupled to the driver output, and the second current terminal coupled to a ground reference terminal (PGND of Figure 1); 
a second switch (TRlu of Figure 1 corresponding to TR of Figure 13) having first, second and third sensor terminals, the first sensor terminal coupled to the first current terminal (at U), and the second sensor terminal coupled to the control terminal of the first switch (at MCU); 
a first comparator (CMP5n) having a first comparator output and first and second inputs, the first comparator input coupled to the third sensor terminal (-) and the second comparator terminal (+) coupled to a first reference voltage (Vtg2n), 
a second comparator (CMP5p) having a second comparator output and third and fourth comparator inputs, the third comparator input (+) coupled to the first comparator input (-), and the fourth comparator terminal coupled to a second reference voltage (Vtg2p); and
a processor (CTR) having first and second processor inputs (to CTR) and a processor output (output of CTR), the first and second processor inputs coupled to the output of the sensor (via outputs of CMP5n and CMP5p), and the processor output coupled to the driver input (IDVC).

Claim 15:  Kaeriyama further teaches that the driver includes a plurality of drivers configured to receive a control signal, each driver having an output coupled to the output of the driver circuit (via the plurality of transistors in IDVC).  

Claim 16:  Kaeriyama further teaches that the processor is coupled to activation terminals of the drivers (via REG and SEL).  

Claim 17:  Kaeriyama further teaches that the processor is implemented by one or more of the following: integrated circuits, logic circuits, microprocessors, GPUs, DSPs, and controllers (controller CTR).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama in view of Rachala et al. (U.S. Patent 10,547,273, hereafter Rachala).
Claim 7:  Kaeriyama teaches a method (Figure 13) comprising: 
determining a value (via GDV), the electrical system including a first transistor (TR); 

generating an output signal (to PN2) having a current corresponding to the selected drive strength (via the number of transistors enabled in IDVC).  
Kaeriyama does not specifically teach a process variation determiner.  Rachala teaches a process variation determiner (Figure 1) to determine a value indicative of a gate oxide thickness of an electrical switch in an electrical system (via Figure 1, IOFF of 107 which is the input to the current mirror 103 is dependent on the oxide capacitance of 107, which is necessarily dependent on the oxide thickness; column 3 lines 17-39) by:
inducing a current (via 109) through a transistor (107) by coupling the control terminal of a transistor to a constant voltage source (109; column 2 lines 53-61); 
measuring the current through the transistor (via output IMIRROR; Figure 1); and 
correlating the current though the transistor to a gate oxide thickness value (via IOFF; column 3 lines 17-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the process variation determiner taught by Rachala in the circuit of Kaeriyama to provide a temperature sensor (Abstract of Rachala). 

Claim 8:  The combined circuit further teaches sensing a system parameter of the electrical system (via CMP4n, CMP4p; Figure 13 of Kaeriyama), the selecting of the drive strength being responsive to the system parameter (via IDVC; Figure 13 of Kaeriyama), the system parameter including at least one of an input voltage 

Claim 10:  The combined circuit further teaches that the selecting of the drive strength (via IDVC; Figure 13 of Kaeriyama) is responsive to a switching speed (via dV/dt) and a gate oxide breakdown voltage of the first transistor (Figure 1 of Rachala).  

Claim 11:  The combined circuit further teaches including adapting the drive strength of a driver responsive to a control signal (via GDV; Figure 13 of Kaeriyama).  

Claim 12:  The combined circuit further teaches that the first transistor is at least one of a power switch, a transistor, a power transistor, or a relay (transistor 107; Figure 1 of Rachala).  

Claim 13:  The combined circuit further teaches that driving the first transistor (107; Figure 1 of Rachala) controls a flow of current in the electrical system (via IOFF and IMIRROR).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama in view of Ladurner et al. (U.S. Patent 8,203,315, hereafter Ladurner).
Claim 19: Kaeriyama further teaches a temperature sensor ([0006]) coupled to the processor (CTR).  
Kaeriyama does not specifically teach third or fourth comparators.  

a third comparator (3) having a third comparator output and fifth and sixth comparator inputs, the fifth comparator input (31) coupled to the temperature sensor output (21, 22, 8), the sixth comparator input coupled to a first temperature reference voltage terminal (9), and the third comparator output coupled to a third processor input (CTR of Kaeriyama);
a fourth comparator (4) having a fourth comparator output and seventh and eighth comparator inputs, the seventh comparator input (41) coupled to the temperature sensor output (21, 22, 8), the eighth comparator input (42) coupled to a second temperature reference voltage terminal (9’), and the fourth comparator output coupled to a fourth processor input (CTR of Kaeriyama). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the third and fourth comparators taught by Ladurner in the circuit of Kaeriyama to provide protection for the switch (column 1 lines 11-17). 

Allowable Subject Matter
Claims 1-6, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not fairly teach or suggest a process variation determiner including a second transistor having a second control terminal and a third and fourth current terminals, the second control terminal coupled to a fixed positive voltage terminal, and the third current terminal coupled to a ground terminal; and a current mirror having a current mirror input 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not fairly teach or suggest a current mirror having a current mirror input and a current mirror output, the current mirror input being coupled to the first transistor current terminal, and the current mirror output coupled to a resistor; a third comparator having a fifth comparator input coupled to the current mirror output; and a fourth comparator having a seventh comparator input coupled to the current mirror output in combination with the limitations of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Appeal Brief filed November 3, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 14 have been fully considered but they are not persuasive. Applicant asserts that Kaeriyama does not teach a first comparator input terminal connected to a terminal of the second switch. Examiner respectfully disagrees. Kaeriyama teaches a second switch (TRlu of Figure 1 corresponding to TR of Figure 13) having a third sensor terminal (- of CMP5n, connected to Vce of TR via PN7 and DFC). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first comparator input terminal is directly connected to the third sensor terminal of the second switch) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further asserts that Kaeriyama does not teach a first comparator having a second comparator input coupled to a first reference voltage terminal because the collector-emitter voltage of transistor TR varies with time and is not a reference voltage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,808,847; Figure 6 and U.S. Patent 5,095,227; Figure 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849